Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
There is a typo in [0025, ln. 5]; “anti-fatigue bold” should read “anti-fatigue bolt”.
Appropriate correction is required.
Claim Objections
Claims 10, 13, 14 and 19 is objected to because of the following informalities:  
There is a change in wording that is not supported by previous claims [Claim 10, ln. 2-3”; “heat element” should read “heating element”.
There is a change in wording that is not supported by previous claims [Claim 13, ln. 5]; “the assembly” should read “the exchangeable assembly”. 
There is a change in wording that is not supported by previous claims [Claim 14, ln. 1]; “the assembly” should read “the exchangeable assembly”.
There is a word omission in [Claim 19, ln. 1]; “at least one holding comprises” should read “at least one holding element comprises”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 14,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 10 recites the limitation "the at least one heating element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 is dependent on Claim 1, which does not depend on “at least one heating element” of Claim 2.  It is unclear if the applicant has introduced a second heating element that must not necessarily have to be within the platform carrier according to Claim 2. For the purpose of examination, the “at least one heating element” in Claim 10 will be read as the same heating element in Claim 2, as is supported by the specification [0036, 0020].
Claim 14 recites the limitation "the machine" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether “the machine” of Claim 14 is “a machine table” or “an additive manufacturing machine” found in Claim 13. For the purpose of examination, “the machine” in Claim 14 will be read as “the additive manufacturing machine” found in Claim 13, as is supported by the specification [0020].
Claim 18 recites the limitation "the at least one heating element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 is dependent on Claim 9, which does not depend on “at least on heating element” of Claim 2. It is unclear if the applicant has introduced a second heating element that must not necessarily have to be within the platform carrier according to Claim 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5- are rejected under 35 U.S.C § 102(a)(1) and 102(a)(2) as being anticipated by WU (CN-207459230-U), hereafter referred to as WU.  However, the English translation WU (US-20190115282-A1) will be used throughout this rejection.
 Regarding Claim 1, WU teaches:
A platform carrier configured to be exchangeablv mountable between a machine table of an additive manufacturing machine and a machine table of another processing machine (The examiner considers “a platform carrier configured to be exchangeably… another processing machine” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.),
the platform carrier comprising, WU teaches:
a one-piece plate (see the heat sink 3, Figure(s) 6 and Paragraph(s) 0017); and
a plurality of fixing modules configured to connect a build plate onto the platform carrier (see where the securing screws 11 go through the back plate 1, Figure(s) 6 and Paragraph(s) 0017 and 0020),
each of the fixing modules being at least partially arranged within the one-piece plate (see where the securing screws 11 are in the heat sink 3, Figure(s) 6 and Paragraph(s) 0017) and each comprising:
a fixing screw configured to connect to the build plate (see where the back plate 1 includes a plurality of securing screws 11, Figure(s) 6 and Paragraph(s) 0017); and
an elastic element arranged around at least a portion of the fixing screw (see where the screws 11 have a coil spring that is threaded with the corresponding securing screws 11, Figure(s) 6 and Paragraph(s) 0017),
arranged at least partially within the one-piece plate (see where the securing screws 11 are in the heat sink 3, Figure(s) 6 and Paragraph(s) 0017), and
configured for pre-tensionably connecting the build plate on a top of the platform carrier (see where the securing screw and coil spring create tension to avoid loosening, Paragraph(s) 0024),
wherein the platform carrier has a rigid construction (see where the securing screw and coil spring create tension to avoid loosening, Paragraph(s) 0024. The examiner considers that the term “rigid” is subjective; however, rigidity is defined as “the upper part and the lower part can be firmly connected by screws or by welding to form a one-piece part and to provide sufficient rigidity” in Paragraph(s) 0021 of the instant specification. Because WU teaches a securing screw through the upper part and the lower part, there is sufficient rigidity.),

Regarding Claim 5, WU teaches:
the platform carrier according to Claim 25,
wherein the at least one heating element is arranged at least partly within the upper part (see where the CPU 300 is between the back plate 1 and the heat sink 3, Figure(s) 6 and abstract).

Regarding Claim 6, WU teaches:
the platform carrier according to Claim 25,
wherein the at least one heating element comprises an electric heating element (see where there is an electrical connector for connecting to the CPU and the printed circuit board, abstract),

Regarding Claim 8, WU teaches:
the platform carrier according to Claim 1,
wherein each of the fixing modules comprise:
a fixing screw box arranged in the one-piece plate (see the receiving cavities 33 in the heat sink 3, Figure(s) 6 and Paragraph(s) 0018),
wherein the elastic element arranged in the fixing screw box (see where the heat sink 3 contains the coil springs 32, Figure(s) 6 and Paragraph(s) 0018). 

Regarding Claim 9, WU teaches:
the platform carrier according to Claim 25,
wherein a thermal isolation layer is arranged below the heating element in the platform carrier (see where the electrical connector has an insulating housing 21 below the CPU 300, Figure(s) 6). 

Regarding Claim 10, WU teaches:
the platform carrier according to Claim 25,
further comprising at least one holding element arranged within the platform carrier and below the at least one heating element to hold the heating element in position (see the ring 313 and securing nut 31, Figure(s) 6 and Paragraph(s) 0024; or, alternatively, see where the securing screw and coil spring create tension to avoid loosening, Paragraph(s) 0024). 

Regarding Claim 13, WU teaches:
an exchangeable assembly to be mounted on a machine table of an additive manufacturing machine (The examiner considers the limitation “an exchangeable assembly… machine” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.),
the exchangeable assembly comprising, WU teaches:
a build plate (back plate 1, Figure(s) 6 and Paragraph(s) 0017); and
a platform carrier configured to be exchangeablv mounted on the machine table of the additive manufacturing machine (The examiner considers that the back plate 1, securing screws 11, and heat sink 3 are capable of being exchangeably mounted on the machine table of the additive manufacturing machine, because it has screws 43 with screw holes).,
the platform carrier comprising, WU teaches:
a one-piece plate (see the heat sink 3, Figure(s) 6 and Paragraph(s) 0017); and
a plurality of fixing modules configured to connect a build plate onto the platform carrier (see where the securing screws 11 go through the back plate 1, Figure(s) 6 and Paragraph(s) 0017 and 0020),
each of the fixing modules being at least partially arranged within the one-piece plate and each comprising (see where the securing screws 11 are in the heat sink 3, Figure(s) 6 and Paragraph(s) 0017), WU teaches:
a fixing screw configured to connect to the build plate (see where the back plate 1 includes a plurality of securing screws 11, Figure(s) 6 and Paragraph(s) 0017);  and
an elastic element arranged around at least a portion of the fixing screw (see where the screws 11 have a coil spring that is threaded with the corresponding securing screws 11, Figure(s) 6 and Paragraph(s) 0017),
arranged at least partially within the one-piece plate (see where the securing screws 11 are in the heat sink 3, Figure(s) 6 and Paragraph(s) 0017),  and
configured for pre-tensionably connecting the build plate on a top of the platform carrier (see where the securing screw and coil spring create tension to avoid loosening, Paragraph(s) 0024),
wherein the platform carrier has a rigid construction (see where the securing screw and coil spring create tension to avoid loosening, Paragraph(s) 0024. The examiner considers that the term “rigid” is subjective; however, rigidity is defined as “the upper part and the lower part can be firmly connected by screws or by welding to form a one-piece part and to provide sufficient rigidity” in Paragraph(s) 0021 of the instant specification. Because WU teaches a securing screw through the upper part and the lower part; therefore, there is sufficient rigidity.) 

Regarding Claim 14, WU teaches:
the exchangeable assembly according to Claim 13,
wherein the exchangeable assembly is configured so as to be pre-heated either inside or outside of the additive manufacturing machine (The examiner considers that the exchangeable assembly is capable of being heated, because it is capable of withstanding the heat provided by a CPU, abstract). 

Regarding Claim 15, WU teaches:
the exchangeable assembly according to Claim 13,
wherein the plurality of fixing modules are arranged in a form of an array so as to ensure pre-tensioned contact between the platform carrier and the build plate over an entire area (see where the securing screws 11 are arranged in an array, Figure(s) 1). 

Regarding Claim 18, WU teaches:
the platform carrier according to Claim 9,
wherein the thermal isolation layer is arranged within the platform carrier below the at least one heating element (see where the electrical connector has an insulating housing 21 below the CPU 300, Figure(s) 6).

Regarding Claim 19, WU teaches:
the platform carrier according to Claim 10,
wherein the at least one holding element is elastic ( see where the securing screw and coil spring create tension to avoid loosening, Paragraph(s) 0024). 

Regarding Claim 22, WU teaches:
the exchangeable assembly according to Claim 13,
wherein the platform carrier comprises:
an upper part (see elements between the top surface of the heat sink 3 and the back plate 1, Figure(s) 6 and Paragraph(s) 0017) and a lower part (see the heat sink 3, Figure(s) 6 and Paragraph(s) 0017-0018),
the lower part being the one-piece plate (see the heat sink 3, Figure(s) 6 and Paragraph(s) 0017-0018);
a heating element (see CPU 300 is a source of heat requiring heat dissipation, Paragraph(s) 0004),
the heating element being arranged between a top surface of the upper part and a bottom surface of the lower part in an interior portion of the platform carrier (see where the CPU 300 is between the back plate 1 and the heat sink 3, Figure(s) 6 and abstract) ; and
a first connecting means configured to firmly connect the upper part to the lower part forming the platform carrier as a rigid stand-alone element (see where there is a pair of screws 43 that are extending through corresponding holes 38, Paragraph(s) 0021);  and
wherein the fixing modules are separate from the first connecting means (see where pair of screws 43 are separate from the securing screws 11, Figure(s) 6). 

Regarding Claim 25, WU teaches: 
the platform carrier according to Claim 1,
the platform carrier comprising:
an upper part (see elements between the top surface of the heat sink 3 and the back plate 1, Figure(s) 6 and Paragraph(s) 0017) and a lower part (see the heat sink 3, Figure(s) 6 and Paragraph(s) 0017-0018),
the lower part being the one-piece plate (see the heat sink 3, Figure(s) 6 and Paragraph(s) 0017-0018);
a heating element (see CPU 300 is a source of heat requiring heat dissipation, Paragraph(s) 0004),
the heating element being arranged between a top surface of the upper part and a bottom surface of the lower part in an interior portion of the platform carrier (see where the CPU 300 is between the back plate 1 and the heat sink 3, Figure(s) 6 and abstract) ; and
a first connecting means configured to firmly connect the upper part to the lower part forming the platform carrier as a rigid stand-alone element (see where there is a pair of screws 43 that are extending through corresponding holes 38, Paragraph(s) 0021);  and
wherein the fixing modules are separate from the first connecting means (see where pair of screws 43 are separate from the securing screws 11, Figure(s) 6). 

Regarding Claim 26, WU teaches:
the platform carrier according to Claim 25,
wherein the first connecting means comprises a screw or a weld (see where there is a pair of screws 43 that are extending through corresponding holes 38, Paragraph(s) 0021).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 5, 8-11, 13-15, 18-19, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG (US-20170043538-A1), hereinafter referred to as CHANG.
Regarding Claim 1, CHANG teaches:
A platform carrier configured to be exchangeablv mountable between a machine table of an additive manufacturing machine and a machine table of another processing machine (The examiner considers “a platform…. another processing machine” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.)
the platform carrier (see all elements of adjusting module 144, Figure(s) 1, 3A and Paragraph(s) 0025. The examiner considers that the instant specification’s definition of one-piece to be defined as “the upper part and the lower part can be firmly connected by screws... to form a one-piece part” (Paragraph(s) 0021).) comprising:
a one-piece plate (see locking units 1441, printing plate 145, and all elements below heating assembly 143, Figure(s) 3A); and
a plurality of fixing modules configured to connect a build plate onto the platform carrier (see where there are multiple locking units 1441 and adjusting modules 144, Figure(s) 1),
each of the fixing modules being at least partially arranged within the one-piece plate (see where the locking unit 1441 is within the adjusting module 144, Figure(s) 3A)and each comprising:
a fixing screw configured to connect to the build plate (see the locking units 1441 in adjusting module 144, Figure(s) 3A)
an elastic element arranged around at least a portion of the fixing screw (see the springs 1445 around  the locking units 1441, Figure(s) 3A),
arranged at least partially within the one-piece plate (see where the spring 1445 and the locking units 1441 are within the adjusting module 144, Figure(s) 3A), and
configured for pre-tensionably connecting the build plate on a top of the platform carrier (see where the printing platform supporting module comprises a adjusting module, a printing plate, and a heating assembly, abstract and Figure(s) 1, 3A, 5),
wherein the platform carrier has a rigid construction (The examiner considers that the instant specification’s definition of rigid to be defined as “the upper part and the lower part can be firmly connected by screws... to provide sufficient rigidity” (Paragraph(s) 0021). Because the printing platform supporting module is joined with a screw therethrough, Figure(s) 1, 3A, and 5, there is sufficient rigidity.);. 
However, CHANG doesn’t explicitly teach that the locking units 1441 are screws. Instead, CHANG teaches that the locking units 1441 have screw threads (see where the locking unit 1441 has screw threads, Paragraph(s) 0025).  Further, CHANG teaches that multiple screws 146 have the capacity to support springs 1445 (Figure(s) 5). It would have been obvious to try the substitution of the screw 146 with the locking unit 1441 with a screw thread because they would behave similarly with reasonable expectation of success. See MPEP 2143 I A. titled “Obvious to try”.

Regarding Claim 5, CHANG teaches:
the platform carrier according to Claim 25,
wherein the at least one heating element is arranged at least partly within the upper part (see where the heating assembly 143, Figure(s) 1, 3A, 5, includes a temperature sensor, Paragraph(s) 0021; and see where the heating assembly includes a buffer pad 1431 with a insulating plate 1432, Figure(s) 3A and Paragraph(s) 0022). 

Regarding Claim 8, CHANG teaches:
the platform carrier according to Claim 1,
wherein each of the fixing modules comprise:
a fixing screw box arranged in the one-piece plate (see in Figure(s) 3A where there is a box formed between the printing plate 145 and the locking units 1441. The examiner would like to point out that the printing plate 145 does not fully enclose the locking units 1441.),
wherein the elastic element arranged in the fixing screw box (see the springs 1445 in the box formed between the printing plate 145 and the locking units 1441, Figure(s) 3A). 

Regarding Claim 9, CHANG teaches:
the platform carrier according to Claim 25,
wherein a thermal isolation layer is arranged below the heating element in the platform carrier (see where the heating assembly 143, Figure(s) 1, 3A, 5, includes a temperature sensor, Paragraph(s) 0021; and see where the heating assembly includes a buffer pad 1431 with a insulating plate 1432, Figure(s) 3A and Paragraph(s) 0022; and see where there is an insulating plate 1432 between the heating plate 1433 and the locking unit 1441, Figure(s) 3A).  

Regarding Claim 10, CHANG teaches:
the platform carrier according to Claim 25,
further comprising at least one holding element arranged within the platform carrier and below the at least one heating element to hold the heating element in position (see where there is a buffer pad 1431 with elastic characteristics to push the heating plate 1433 onto the mounting surface, Paragraph(s) 0022). 

Regarding Claim 11, CHANG teaches:
the platform carrier according to Claim 1,
further comprising at least one connecting device on a bottom surface of the platform carrier configured to clamp the platform carrier on the machine table of the additive manufacturing machine (see where there is a screw 146, Figure(s) 1 and Paragraph(s) 0026). 


Regarding Claim 13, CHANG teaches:
An exchangeable assembly to be mounted on a machine table of an additive manufacturing machine,
the exchangeable assembly comprising:
a build plate (see the working surface S1, Figure(s) 1, 3A, and 5, and Paragraph(s) 0021); and
a platform carrier configured to be exchangeablv mounted on the machine table of the additive manufacturing machine (see all elements of adjusting module 144, Figure(s) 1, 3A and Paragraph(s) 0025. The examiner considers that the instant specification’s definition of one-piece to be defined as “the upper part and the lower part can be firmly connected by screws... to form a one-piece part” (Paragraph(s) 0021).)
the platform carrier comprising:
a one-piece plate (see locking units 1441, printing plate 145, and all elements below heating assembly 143, Figure(s) 3A); and
a plurality of fixing modules configured to connect a build plate onto the platform carrier (see where there are multiple locking units 1441 and adjusting modules 144, Figure(s) 1),
each of the fixing modules being at least partially arranged within the one-piece plate (see where the fixing screw 146 is within the adjusting module 144, Figure(s) 3A)and each comprising:
a fixing screw configured to connect to the build plate (see the screw 146 in adjusting module 144, Figure(s) 3A); and
an elastic element arranged around at least a portion of the fixing screw (see the springs 1445 around  the screw 146, Figure(s) 3A),
arranged at least partially within the one-piece plate (see where the spring 1445 and the screw 146 are within the adjusting module 144, Figure(s) 3A), and
configured for pre-tensionably connecting the build plate on a top of the platform carrier (see where the printing platform supporting module comprises a adjusting module, a printing plate, and a heating assembly, abstract and Figure(s) 1, 3A, 5),
wherein the platform carrier has a rigid construction (The examiner considers that the instant specification’s definition of rigid to be defined as “the upper part and the lower part can be firmly connected by screws... to provide sufficient rigidity” (Paragraph(s) 0021). Because the printing platform supporting module is joined with a screw therethrough, Figure(s) 1, 3A, and 5, there is sufficient rigidity.);. 

Regarding Claim 14, CHANG
the exchangeable assembly according to Claim 13,
wherein the exchangeable assembly is configured so as to be pre-heated either inside or outside of the additive manufacturing machine (The examiner considers that the heating assembly 143 is capable of being heated inside the additive manufacturing machine, Figure(s) 1 and Paragraph(s) 0021). 

Regarding Claim 15, CHANG teaches:
the exchangeable assembly according to Claim 13,
wherein the plurality of fixing modules are arranged in a form of an array so as to ensure pre-tensioned contact between the platform carrier and the build plate over an entire area (see where there are two locking units 1441, Figure(s) 1 and Paragraph(s) 0021). 


Regarding Claim 18, CHANG teaches:
the platform carrier according to Claim 9,
wherein the thermal isolation layer is arranged within the platform carrier below the at least one heating element (see where the heating assembly 143, Figure(s) 1, 3A, 5, includes a temperature sensor, Paragraph(s) 0021; and see where the heating assembly includes a buffer pad 1431 with a insulating plate 1432, Figure(s) 3A and Paragraph(s) 0022; and see where there is an insulating plate 1432 between the heating plate 1433 and the locking unit 1441, Figure(s) 3A).   

Regarding Claim 19, CHANG teaches:
the platform carrier according to Claim 10,
wherein the at least one holding element is elastic (see where there is a buffer pad 1431 with elastic characteristics to push the heating plate 1433 onto the mounting surface, Paragraph(s) 0022). 

Regarding Claim 22, CHANG teaches:
the exchangeable assembly according to Claim 13,
wherein the platform carrier comprises:
an upper part (see all elements above the heating assembly 143, Figure(s) 3A) and a lower part (see locking units 1441, printing plate 145, and all elements below heating assembly 143, Figure(s) 3A),
the lower part being the one-piece plate (see locking units 1441, printing plate 145, and all elements below heating assembly 143, Figure(s) 3A);
a heating element (see where the heating assembly 143, Figure(s) 1, 3A, 5, includes a temperature sensor, Paragraph(s) 0021; and see where the heating assembly includes a buffer pad 1431 with a insulating plate 1432, Figure(s) 3A and Paragraph(s) 0022),
the heating element being arranged between a top surface of the upper part and a bottom surface of the lower part in an interior portion of the platform carrier (see where the heating assembly 143 is between the elements above the heating assembly 143 and the elements below the heating assembly 143, Figure(s) 3A); and
a first connecting means configured to firmly connect the upper part to the lower part forming the platform carrier as a rigid stand-alone element (The examiner considers that the instant specification’s definition of rigid to be defined as “the upper part and the lower part can be firmly connected by screws... to provide sufficient rigidity” (Paragraph(s) 0021). Because the printing platform supporting module is joined with a screw therethrough, Figure(s) 1, 3A, and 5, there is sufficient rigidity.); and
wherein the fixing modules are separate from the first connecting means (see where there are multiple locking units 1441, Figure(s) 1. The examiner considers that at least one of these locking units is a first connecting means, and the rest can be defined as fixing modules.). 

Regarding Claim 23, CHANG teaches:
the platform carrier according to Claim 8,
wherein the fixing screw box is positioned in a recess in the one-piece plate of the platform carrier (see where there is a recess between S1 and the locking unit 1441, Figure(s) 3A),
wherein the fixing screw box further comprises a sleeve (see the holder 1444, Figure(s) 3A and Paragraph(s) 0025) and a lock (see the corresponding nut 1446, Figure(s) 3A and Paragraph(s) 0025);
wherein the fixing screw is loosely mounted into the fixing screw box at a lower side of the fixing screw box configured to face toward a bottom of the build plate (see where the locking unit 1441 faces the bottom of 142, Figure(s) 3A),
wherein the sleeve is firmly positioned in the platform carrier around the fixing screw (see where the holder 1444 is around the locking unit 1441, Figure(s) 3A and Paragraph(s) 0025),
wherein the elastic element is positioned around the sleeve and supported by the sleeve (see where the portion of the holder 1444 is smaller than the spring 1445, Figure(s) 3A), and
wherein the lock is configured to hold the sleeve and the elastic element (Figure(s) 3A). 

Regarding Claim 25, CHANG teaches: 
the platform carrier according to Claim 1,
the platform carrier comprising:
an upper part (see all elements above the heating assembly 143, Figure(s) 3A) and a lower part (see locking units 1441, printing plate 145, and all elements below heating assembly 143, Figure(s) 3A),
the lower part being the one-piece plate (see locking units 1441, printing plate 145, and all elements below heating assembly 143, Figure(s) 3A);
a heating element (see where the heating assembly 143, Figure(s) 1, 3A, 5, includes a temperature sensor, Paragraph(s) 0021; and see where the heating assembly includes a buffer pad 1431 with a insulating plate 1432, Figure(s) 3A and Paragraph(s) 0022),
the heating element being arranged between a top surface of the upper part and a bottom surface of the lower part in an interior portion of the platform carrier (see where the heating assembly 143 is between the elements above the heating assembly 143 and the elements below the heating assembly 143, Figure(s) 3A); and
a first connecting means configured to firmly connect the upper part to the lower part forming the platform carrier as a rigid stand-alone element (The examiner considers that the instant specification’s definition of rigid to be defined as “the upper part and the lower part can be firmly connected by screws... to provide sufficient rigidity” (Paragraph(s) 0021). Because the printing platform supporting module is joined with a screw therethrough, Figure(s) 1, 3A, and 5, there is sufficient rigidity.); and
wherein the fixing modules are separate from the first connecting means (see where there are multiple locking units 1441, Figure(s) 1. The examiner considers that at least one of these locking units is a first connecting means, and the rest can be defined as fixing modules.). 

Regarding Claim 26, CHANG teaches:
the platform carrier according to Claim 25,
wherein the first connecting means comprises a screw or a weld (see where the locking unit 1441 has screw threads, Paragraph(s) 0025).  

Claim(s) 6, 12, and 16-17  is/are rejected under 35 U.S.C § 103 as being unpatentable over CHANG in view of COLCHESTER (US-20170313049-A1), hereinafter referred to as COLCHESTER.
Regarding Claim 6, CHANG teaches a heating assembly 143; however, CHANG does not explicitly teach:
wherein the at least one heating element comprises an electric heating element,
COLCHESTER teaches a platform with a heating system with its own plug-in power:
wherein the at least one heating element comprises an electric heating element (Paragraph(s) 0052),
CHANG and COLCHESTER are analogous in the field of heated platforms with spring loaded fixing mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify CHANG'(s) heating assembly 143 with COLCHESTER'(s) heating system with plug in power, because this is allows the platform to better adjust to power ratings based on the type of filament used for 3D printing (Paragraph(s) 0086). 

Regarding Claim 12, CHANG teaches the adjusting assembly 144; however, CHANG 
further comprising one connecting device arranged in a center of a bottom surface of the platform carrier and two or more connecting devices configured for successive machining arranged symmetrically with respect to the one connecting device arranged in the center. 
COLCHESTER teaches a platform supported by tensionable bolts (Paragraph(s) 0072):
further comprising one connecting device arranged in a center of a bottom surface of the platform carrier and two or more connecting devices configured for successive machining arranged symmetrically with respect to the one connecting device arranged in the center (see where the is a thermal expansion slot that contain the tensionable bolts are at the center for maintaining the center of the workpiece at a constant position, Paragraph(s) 0062 and Figure(s) 4D). 
CHANG and COLCHESTER are analogous in the field of heated platforms with spring loaded fixing mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify CHANG'(s) 144 with COLCHESTER'(s) positioned thermal expansion slots, because this orientation allows for maintaining a center of the workpiece at a constant position (Paragraph(s) 0062). 

Regarding Claim 16, CHANG teaches:
An additive manufacturing machine, comprising:
a machining table (see printing platform 142, Figure(s) 1 and Paragraph(s) 0019); and
the exchangeable assembly according to Claim 13.
However, CHANG does not teach:
wherein the exchangeable assembly is fixed on the machine table by an automatic clamping device. 
COLCHESTER 
wherein the exchangeable assembly is fixed on the machine table by an automatic clamping device (see paragraph 0142-0143 where four foundation adapters 378 are driven by z-motors to clamp on the fastener of the threaded rods to compensate for misalignments). 
CHANG and COLCHESTER are analogous in the field of heated platforms with spring loaded fixing mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify CHANG'(s) adjusting assembly 144 with COLCHESTER'(s) four foundation adapters 378, because this is allows the platform to adjust for misalignments (Paragraph(s) 0143). 

Regarding Claim 17, CHANG teaches a spring 1445 and locking unit 1441; however, CHANG does not teach:
wherein the elastic element comprises a disc spring pack. 
COLCHESTER teaches a platform supported by tensionable bolts (Paragraph(s) 0072):
wherein the elastic element comprises a disc spring pack (see where stacked wave disc springs 192 are used to distribute thermal expansion forces, Paragraph(s) 0072). 
CHANG and COLCHESTER are analogous in the field of heated platforms with spring loaded fixing mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify CHANG'(s) springs 1445 with COLCHESTER'(s) stacked wave disc springs 192, because this is used to distribute thermal expansion forces in heated platforms (Paragraph(s) 0072). 

Allowable Subject Matter
 Regarding Claim 24, neither CHANG nor COLCHESTER teach:
wherein the connecting device comprises at least one drawbar screw thread,
the at least one drawbar screw thread being configured to automatically receive a drawbar of clamping systems provided in the another processing machine for pre- or post-processing. 

Response to Arguments
Applicant’s arguments filed 04/12/2021 have been fully considered but they are moot because the current rejections do not rely on the same prior art references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
REESE (US-20160176118-A1) teaches a heated build platform where it is known to secure the build platform 102 with multiple sets of screws (Paragraph(s) 0023).
SAKURAI (US-20150044319-A1) teaches a build platform where it is known to use a spring surrounding the screw for pre-tensioning (Figure(s) 7 and Paragraph(s) 0054).
BLOOM (US-20160052207-A1) teaches a build platform where it is known to use a spring surrounding the screw for pre-tensioning (Paragraph(s) 0026).
HUAI WU (US-20160297110-A1) teaches a build platform where it is known to use a spring surrounding the screw for pre-tensioning (Figure(s) 9, 10) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743